IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1339-13


ANDREW LANZ, Appellant
 


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

POTTER COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.4(I),  
9.4(i)(2)(D) and 9.4(i)3 because it does not contain a copy of the opinion of the court of
appeals, the petition exceeds the proper length, and does not contain a certificate of
completion.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed:	February 5, 2014 
Do Not Publish